Citation Nr: 1401938	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo and dizziness. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a rating higher than 10 percent for right ankle strain with scar and degenerative arthritic changes.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2008 and March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claims were previously before the Board in May 2012, when the claim for a compensable rating for bilateral hearing loss was denied and the claims for a higher rating for a right ankle strain with scar and degenerative arthritic changes and the claim for service connection for vertigo and dizziness were remanded for additional development. 

The Veteran appealed the denial of a compensable rating for hearing loss to the United States Court of Appeals for Veterans Claims (Court), which in February 2013, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated that part of the Board's decision denying a compensable rating for hearing loss and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In March 2013, the Veteran stated that recently he had an initial fitting for hearing aids.  The Board construes the Veteran's statement as an assertion that his hearing loss is worse than when he was last examined by VA.  As the record suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.   




In the remand in May 2012, the Board directed that the Veteran be afforded a VA examination to determine the severity of the service-connected right ankle disability and to obtain an opinion on whether vertigo and dizziness were caused by or aggravated by service-connected bilateral hearing loss and tinnitus.  As the Veteran has not yet been afforded the VA examinations, the Board is reissuing the directive.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2010.  

2.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously evaluated the Veteran, to determine the severity of the Veteran's bilateral hearing loss. 

The VA examiner is asked to address the effects of hearing loss on the Veteran's occupational functioning and daily activities. 

The Veteran's file must be available to the examiner for review.   

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 






Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that vertigo or dizziness or both are caused by or aggravated by the service-connected bilateral hearing loss and tinnitus. 

In this context, the term "aggravation" means a permanent increase in the nonservice-connected vertigo or dizziness, that is, an irreversible worsening beyond the natural clinical course and character of the disorder due to the service-connected bilateral hearing loss and tinnitus, as contrasted to a temporary worsening of symptoms.  

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disabilities, please identify the other potential etiologies, when the service-connected disabilities are not more likely than any other etiology to cause or to aggravate vertigo or dizziness or both and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be available to the examiner for review.   




4.  Afford the Veteran a VA examination to determine the current severity of the Veteran's right ankle disability. 

The VA examiner is asked:

a).  To describe range of motion in dorsiflexion and in plantar flexion, and whether there is any additional functional loss due to painful motion, weakened movement, excess fatigue, atrophy, or on repetitive use or with flare ups, and, if feasible, any additional functional loss should be expressed in degrees of additional loss of dorsiflexion or plantar flexion. 

b).  Whether there is ankylosis, and, if so, the angle of ankylosis. 

The Veteran's file should be made available to the examiner for review.

5.  After the above development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



